DETAILED ACTION

This communication is in response to Application No. 17/387,366 filed on 7/28/2021. Claims 1-2 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/17/2021 and 10/13/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Goh et al. (hereinafter Goh)(US 2006/0155811).
Regarding claim 1, Goh teaches as follows:
central server (equivalent to applicant’s relay server) to forward and initiate actions between the mobile device 120 and other servers, see, paragraph [0060]) for providing email access via a web access server, the relay server comprising: 
a memory configured to host a connection application (the agent installed on computer device inherently includes the memory and the processor, see, paragraph [0021]); 
a processor configured to execute the connection application to connect to the web access server to allow for machine-to-machine communication between the relay server and a data store via the web access server (it allows users to read mails remotely.  To do that, it retrieves emails from a web-based Mail Server 100, which can be a POP3, IMAP, or a web-based server.  In order to retrieve email from the web-based Mail server 100, the Agent will first establish a HTTP or HTTPS connection with the web-based Mail server, see, paragraph [0060] and figure 1); and 
a network interface configured to receive from a mobile device a request to remotely access a data object hosted at the data store (when a user wishes to read an e-mail, he/she activates his/her user mobile device (300) to send a Readmail request 1 (301) to the Agent (310). Upon receiving the Readmail request 1 (301), the Agent (310) sends a Retrieve mail request (311) to the Mail Server (320), see, paragraph [0119]-[0120] and figure 10);
wherein the network interface is further configured to exchange the data object requested by the mobile device, wherein the requested data object includes email (see, paragraph [0119]-[0123] and figure 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Goh et al. (hereinafter Goh)(US 2006/0155811) in view of Backholm et al. (hereinafter Backholm)(US 2007/0019610).
Regarding claim 2, Goh teaches as follows:
a method of providing a mobile device web-based access to a data object, the method comprising: 
establishing, by a relay server (interpreted as agent 130 in figure 1)(the Agent 130 acts as a central server (equivalent to applicant’s relay server) to forward and initiate actions between the mobile device 120 and other servers, see, paragraph [0060]), a connection to a web access server associated with the application server (it allows users to read mails remotely.  To do that, it retrieves emails from a web-based Mail Server 100, which can be a POP3, IMAP, or a web-based server.  In order to retrieve email from the web-based Mail server 100, the Agent will first establish a HTTP or HTTPS connection with the web-based Mail server, see, paragraph [0060] and figure 1); and     

Goh teaches all limitations as presented above except for the well-known keep-alive pings to maintain connectivity between the mobile device and the relay server. 
	Backholm teaches as follows:
 	an IP connection is established between the mobile terminal (equivalent to applicant’s mobile device) and its correspondent node (equivalent to applicant’s relay server). During periods of inactivity in the IP connection, keep-alive messages are sent at a predetermined schedule. Keep-alive messages can be quite short, such as 10 bytes, but they prevent the network from detecting the connection as inactive, whereby it is not disconnected (see, e.g., paragraph [0008]); and
 	keep-alive pings from the mobile device to maintain connectivity between the mobile device and the relay server and between the relay server and the web access server (the keep-alive messages can be sent by either end of the connection, i.e., by the mobile terminal and/or its correspondent node, such as a server, in the fixed part of the mobile radio network (see, e.g., paragraph [0028]).
.
	
Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-2 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 8,799,410 (hereinafter Patent ‘410). Although the conflicting claims are not identical, they are not patentably distinct from each other because Patent ‘410 teaches as follows:

Claim 1 of Patent ‘410
Applicant’s claims
a method comprising: receiving, at a relay server, authentication information initiated by a mobile device, wherein the authentication information is associated with a web access server
a relay server for providing email access via a web access server (claim 1) and
a method of providing a mobile device web-based access to a data object, the method comprising (claim 2)

enabling access of the relay server to the data object hosted by the application server in response to authentication of access to the application server (claim 2)
wherein the web access server is configured to provide web based access, by computing devices, to data objects hosted by a data store when a desktop application associated with the data objects is unavailable on the computing devices
a method of providing a mobile device web-based access to a data object, the method comprising (claim 2)
wherein, responsive to authentication by the web access server, the connection between the relay server and the web access server provides for machine-to-machine communications between the relay server and the data store via the web access server, facilitating web based access to the data objects by the mobile device without use of the desktop application 
a processor configured to execute the connection application to connect to the web access server to allow for machine-to-machine communication between the relay server and a data store via the web access server (claim 1)
wherein the data store is located within a protected network and the web access 

receiving, by the relay server, first keep-alive pings from the mobile device to maintain the connection between the mobile device and the relay server
receiving, by the relay server, keep-alives from the mobile device to maintain connectivity between the mobile device and the relay server (claim 2)

responsive to receiving the first keep-alive pings, generating, second keep-alive pings; and sending, by the relay server, the second keep-alive pings to the web access server to further maintain connectivity between the relay server and the web access server 



	Therefore, Patent ‘410 teaches the limitations claimed by the Applicant as presented above.  Applicant’s claims are a broadened version of Patent ‘410.

Claims 1-2 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 8,838,744 (hereinafter Patent ‘744).  Although the conflicting claims are not identical, they are not patentably distinct from each other because Patent ‘744 teaches similar limitations as presented above.

Claims 1-2 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,659,417 (hereinafter Patent ‘417).  Although the conflicting claims are not identical, they are not patentably distinct from each other because Patent ‘417 teaches similar limitations as presented above.

Claims 1-2 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,102,158 .  Although the conflicting claims are not identical, they are not patentably distinct from each other because Patent ‘158 teaches similar limitations as presented above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeong S Park whose telephone number is (571)270-1597.  The examiner can normally be reached on Monday through Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEONG S PARK/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        

February 7, 2022